Citation Nr: 0845132	
Decision Date: 12/31/08    Archive Date: 01/07/09

DOCKET NO.  04-01 758	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to a rating in excess of 50 percent prior to 
February 27, 2008, for post-traumatic stress disorder (PTSD).

2.  Entitlement to a rating in excess of 70 percent from 
February 27, 2008, for PTSD.  

3.  Entitlement to a rating in excess of 50 percent for 
residuals of total abdominal hysterectomy with bilateral 
salpingo oophorectomy, previously evaluated as endometriosis 
with pelvic adhesions.  


REPRESENTATION

Veteran represented by:	The American Legion




ATTORNEY FOR THE BOARD

Helena M. Walker, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1990 to 
January 1995.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from September 2003 and April 2004 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Denver, Colorado.  

The veteran's claims were remanded in a June 2007 Board 
decision for further evidentiary development-including VA 
examinations.  The requested development was taken and the 
case is appropriately returned to the Board for review.  

The Board notes that upon a May 2008 rating decision, the 
veteran was awarded a 70 percent rating for her service-
connected PTSD, effective February 27, 2008, and she was 
awarded a 100 percent rating for her total hysterectomy from 
April 4, 2005 to August 1, 2005.  Post-convalescence for her 
total hysterectomy, the 50 percent rating was continued.  Due 
to the fact that the maximum benefit was not granted for the 
PTSD claim and the veteran still wished to continue her 
appeal on the hysterectomy claim, the issues of entitlement 
to increased ratings remain before the Board.  See AB v. 
Brown, 6 Vet. App. 35, 38 (1993).


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  Since April 30, 2003, the veteran experienced 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking or mood.

3.  The veteran is evaluated at the maximum schedular benefit 
for residuals of her total hysterectomy.  


CONCLUSIONS OF LAW

1.  The criteria for a 70 percent rating for PTSD from April 
30, 2003, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 4.1-4.16, 4.130, Diagnostic Code 
9411 (2008).

2.  The criteria for a rating in excess of 70 from April 30, 
2003, have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. §§ 4.1-4.16, 4.130, Diagnostic Code 9411 (2008).

3.  There is no legal basis for the assignment of a schedular 
evaluation in excess of 50 percent for residuals of the 
veteran's hysterectomy.  38 U.S.C.A. §1155 (West 2002); 38 
C.F.R. § 4.116, Diagnostic Code 7617 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA) must be 
examined.  The VCAA provides that VA shall apprise a veteran 
of the evidence necessary to substantiate her claim for 
benefits and that VA shall make reasonable efforts to assist 
a veteran in obtaining evidence unless no reasonable 
possibility exists that such assistance will aid in 
substantiating the claim.  

In letters dated in May 2003 and July 2007, VA notified the 
veteran of the information and evidence needed to 
substantiate and complete her claims for increased ratings, 
including what part of that evidence she was to provide and 
what part VA would attempt to obtain for her.  See 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  The letters also 
generally advised the veteran to submit any additional 
information in support of her claim.  See Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  Additional notice of the 
five elements of a service-connection claim, as is now 
required by Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), was provided in the July 2007 notice.  

The Board notes that the United States Court of Appeals for 
Veterans Claims (Court) recently found that VA's notice 
letters in claims for increased ratings were insufficient if 
they did not detail criteria for higher ratings with some 
level of specificity.  See Vazquez-Flores v. Peake, 22 Vet. 
App. 37 (2008).  

In Vazquez-Flores, the Court found that, at a minimum, 
adequate VCAA notice requires that VA notify the claimant 
that, to substantiate such a claim (1) the claimant must 
provide, or ask VA to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life; (2) if the diagnostic 
code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant; (3) 
the claimant must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant diagnostic codes; and (4) the notice 
must also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask VA to obtain) 
that are relevant to establishing entitlement to increased 
compensation.

In this case, the Board is aware that the VCAA letters of 
record do not contain the level of specificity set forth in 
Vazquez-Flores.  However, the presumed error raised by such 
defect is rebutted because of evidence of actual knowledge on 
the part of the veteran and other documentation in the claims 
file reflecting such notification shows that that a 
reasonable person could be expected to understand what was 
needed to substantiate the claim.  See Sanders v. Nicholson, 
487 F.3d 881 (Fed. Cir. 2007).

Additionally, and particularly in light of the veteran's lay 
assertions of effects of the service-connected disability on 
employability and daily life, the Board does not find that 
the second element discussed in Vazquez-Flores (if the 
diagnostic code under which the claimant is rated contains 
criteria necessary for entitlement to a higher disability 
rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect of that worsening has on the 
claimant's employment and daily life) is applicable.  

Finally, in the July 2007 letter, the veteran was notified 
that, depending on the disability involved a rating from 0 to 
100 percent would be assigned and that VA uses a schedule for 
rating disabilities.  Previously, in the January 2004 
Statement of the Case, the veteran was provided with a copy 
of the relevant diagnostic code for PTSD (Diagnostic Code 
9411 located in 38 C.F.R. § 4.130).  In a May 2008 
Supplemental Statement of the Case, the veteran was provided 
with a copy of the diagnostic code for her total hysterectomy 
(Diagnostic Code 7617 located in 38 C.F.R. § 4.116a).  Of 
note, the veteran is currently awarded the maximum schedular 
benefit for her total abdominal hysterectomy.  Further, the 
veteran has been represented by experienced counsel 
throughout this appeal process and has had a meaningful 
opportunity to assist in development of her claim.  Thus, the 
veteran was accordingly made well aware of the requirements 
for increased evaluations pursuant to the applicable 
diagnostic criteria, and such action thus satisfies the third 
notification requirement of Vazquez-Flores.  As such, the 
Board finds that VA met its duty to notify the veteran of her 
rights and responsibilities under the VCAA.

With respect to the timing of the notice, the Board points 
out that the Court held in Pelegrini that a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In 
this case, the initial May 2003 notice was given prior to the 
AOJ decision, dated in September 2003.  Under these 
circumstances, the Board finds that the notification 
requirements of the VCAA have been satisfied as to both 
timing and content.  

The Board also finds that VA has complied with the VCAA's 
duty to assist by aiding the veteran in obtaining evidence, 
affording her physical examinations, obtaining medical 
opinions as to the severity of her disabilities, and by 
affording her the opportunity to give testimony before an RO 
hearing officer and/or the Board, even though she declined to 
do so.  It appears that all known and available records 
relevant to the issue here on appeal have been obtained and 
are associated with the veteran's claims file.  Thus, the 
Board finds that VA has done everything reasonably possible 
to notify and assist the veteran and that no further action 
is necessary to meet the requirements of the VCAA.  

The veteran seeks a rating in excess of 50 percent prior to 
February 27, 2008, for her service-connected PTSD, and a 
rating in excess of 70 percent thereafter.  She also 
requested a rating in excess of 50 percent for her service-
connected total hysterectomy residuals, previously evaluated 
as endometriosis with pelvic adhesions.  

Disability evaluations are determined by the application of 
the schedule of ratings which is based on average impairment 
of earning capacity.  See 38 U.S.C.A. § 1155.  Separate 
diagnostic codes identify the various disabilities.  In order 
to evaluate the level of disability and any changes in 
condition, it is necessary to consider the complete medical 
history of the veteran's disability.  See Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  Where an increase in 
the level of a service-connected disability is at issue, as 
in this case, the primary concern is the present level of 
disability.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  
Where entitlement to compensation has been established and a 
higher initial disability rating is at issue, the level of 
disability at the time entitlement arose is of primary 
concern.  See Fenderson v. West, 12 Vet. App. 119 (1999).  
Recently, in Hart v. Mansfield, 21 Vet.App. 505 (2007), 
however, the Court held that "staged" ratings are 
appropriate for an increased rating claim in such a case, 
when the factual findings show distinct time periods where 
the service-connected disability exhibits symptoms that would 
warrant different ratings.

PTSD

The veteran's PTSD has been evaluated using Diagnostic Code 
9411 of 38 C.F.R. § 4.130, which sets forth criteria for 
evaluating PTSD using a general rating formula for mental 
disorders outlined in Diagnostic Code 9440.  Pertinent 
portions of the general rating formula for mental disorders 
are as follows:

Total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own 
name...........100 percent

Occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking or mood, due to such symptoms as: suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; 
near-continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships..............................70 percent

Occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships......................50 percent

In evaluating psychiatric disorders, the VA has adopted and 
employs the nomenclature in the rating schedule based upon 
the Diagnostic and Statistical Manual of Mental Disorders, 
Fourth Edition, of the American Psychiatric Association (DSM-
IV).  See 38 C.F.R. § 4.130.  As such, the diagnosis of a 
mental disorder should conform to DSM-IV.  See 38 C.F.R. § 
4.125(a).  Diagnoses many times will include an Axis V 
diagnosis, or a Global Assessment of Functioning (GAF) score.  
The GAF is a scale reflecting the psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health illness.  See Carpenter v. Brown, 8 Vet. App. 
240, 242 (1995).

According to the DSM-IV, a GAF score between 41 and 50 is 
indicative of serious symptoms (e.g., suicidal ideation, 
severe obsessional rituals, frequent shoplifting) or any 
serious impairment in social, occupational, or school 
functioning (e.g. no friends, unable to keep a job); a GAF 
score between 51 and 60 is indicative of moderate symptoms 
(e.g., flat affect and circumstantial speech, occasional 
panic attacks) or moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, 
conflicts with peers or coworkers); a GAF between 61 and 70 
is indicative of mild symptoms (e.g., depressed mood and mild 
insomnia) or some difficulty in social, occupational, or 
school functioning (e.g., occasional truancy, or theft within 
the household), but generally functioning pretty well, has 
some meaningful interpersonal relationships; a GAF between 71 
to 80 is indicative that if symptoms are present, they are 
transient and expectable reactions to psychosocial stressors 
(e.g., difficulty concentrating after family argument); no 
more than slight impairment in social, occupational, or 
school functioning (e.g., temporarily falling behind in 
school work).

It is the defined and consistently applied policy of VA to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt is 
meant one which exists because of an approximate balance of 
positive and negative evidence which does not satisfactorily 
prove or disprove the claim.  It is a substantial doubt and 
one within the range of probability as distinguished from 
pure speculation or remote possibility.  See 38 C.F.R. 
§ 3.102.

In June 2003, the veteran sought treatment at the Veteran's 
Center.  Following a description of her in-service stressors, 
the veteran was noted to have PTSD and was given a GAF score 
of 53.  Her stressors were noted to be related to 
reproductive and gynecological problems and exposure to 
sexual harassment while in service.  

In August 2003, the veteran underwent a VA examination for 
her PTSD.  The veteran reported feeling like she was having a 
nervous breakdown with increasing feelings of depression and 
nightmares.  The veteran's stressors increased following her 
witnessing a shoot out and fight at her relatives' house.  
She reported an increase in panic attacks, decreased 
concentration, increased insomnia, and nightmares of dying.  
She reported panic attacks 2 to 3 times weekly, was easily 
frightened, and never felt safe.  She was noted to be 
perpetually hypervigilant, always looking for nearby exits, 
avoided crowded areas and generally stayed inside her home.  
The veteran advised that she was on short-term leave from her 
work related to her increased PTSD symptomatology.  She had 
decreased energy, motivation, and appetite, and reported 
difficulty getting out of bed every morning.  Upon mental 
status examination, the veteran was noted to be oriented in 
all spheres, depressed mood, affect was tearful with frequent 
sighing, and had a fairly good short-term memory.  She denied 
suicidal and homicidal ideations and showed a profound sense 
of apathy.  The veteran was diagnosed as having chronic and 
severe PTSD with depression.  She was given a GAF score of 
50.  

In September 2003, a letter was submitted by the veteran's 
psychotherapist regarding her PSTD treatment.  He noted that 
she experienced depression, anxiety, avoidance and 
hyperarousal.  The veteran was noted to have nightmares and 
anxiousness due to her in-service medical treatment and 
sexual harassment.  He further noted that anxiety had almost 
become a "normal state" for her and she also commonly 
experienced insomnia and intrusive thoughts.  She was 
diagnosed as having PTSD with a GAF score of 45.  

In a December 2003 statement, the veteran indicated that she 
experienced difficulty sleeping, nightmares, agitation, 
crying spells, easily startled and jumpy.  She stated she had 
difficulty going into public places and planning an escape 
when she was in public.  She advised that she sometimes 
feared leaving her home.  Due to her difficulty sleeping, she 
would wake up groggy and had difficulty concentrating at 
work.  Her depression impacted her to the point where she 
felt like "ending it."  She reported that in November, she 
took an overdose of her medications with alcohol.  The 
veteran further noted that in the past year, she missed 5 
months of work due to her PTSD and depression.  

In February 2004, the same psychotherapist issued another 
letter regarding the veteran's PTSD.  He again found her to 
have PTSD and she was given a GAF score of 53.  She was noted 
to have a great deal of anxiety regarding her medical issues 
and in situations where she felt that her safety may be 
threatened.  She was also noted to have experienced constant 
sexual harassment from her master chief while in service.  
Her anxiety was manifested when she drove in heavy traffic, 
when she was in a hair salon with uncurtained windows, and 
when she was in a room or building in which the doors and 
windows were not locked.  

That same month, the veteran underwent another examination 
regarding her PTSD.  The veteran reported weekly panic 
attacks that were milder in nature than before.  She also 
reported generalized anxiety, some suicidal ideation (denied 
any active plans), and a suicide attempt in November 2003.  
The veteran denied overt psychotic symptoms or homicidal 
ideation.  The veteran reported dissociative symptoms of 
feeling very stressed and nervous.  She advised that she 
experienced daily crying spells and was nervous, pessimistic 
and was "on guard" all the time.  She reported consuming 
alcohol on a daily basis.  Her mini-mental status examination 
revealed good cognitive functioning despite some dissociative 
episodes and distractibility.  She was diagnosed as having 
PTSD and was given a GAF score of 55.  

The veteran's claims file includes post-service work-related 
documents.  These documents reflect a leave of absence 
request by the veteran's supervisor and a performance 
improvement plan. 

Pursuant to the Board's remand, the veteran underwent another 
VA examination in February 2008.  The veteran claims file was 
reviewed at the time of the examination.  The veteran 
reported feeling very depressed in the morning and upon 
arrival at work, she feared shootings would occur in the 
building.  She advised that she frequently checks her keys 
and security issues during the day.  The veteran reported no 
friends or hobbies.  The veteran experienced hyperarousal, 
re-experiencing of traumatic events and avoidance behaviors.  
She does not experience restful sleep and is awakened by 
strange noises and bad dreams.  She reported intrusive 
thoughts of her surgery and feelings of helplessness.  She 
experiences panic attacks frequently, even as much as twice 
daily.  Her baseline anxiety level was noted to be high.  
When at home, the veteran checks and rechecks her locks, and 
keeps her security alarm on.  She avoids malls and crowed 
stores, as well as particular seats in restaurants.  She was 
noted to have a tendency towards agoraphobia and forces 
herself to leave the home on a daily basis.  Generally, the 
veteran has low levels of energy, interest and motivation.  
Her memory and concentration levels were subjectively noted 
as being worse.  

The mental status examination revealed a profoundly depressed 
mood with a frequently tearful affect.  The veteran was noted 
to be defeated with frequent sighing.  Her memory and 
concentration levels were noted to be fair with some 
redirection.  The veteran was found to be able to maintain 
activities of daily living, including personal hygiene.  The 
examiner noted that her condition had worsened over the years 
with continuous symptoms.  The veteran was noted to have 
responded minimally to treatment.  Her thought processes and 
communication were impaired during the interview and her 
social functioning was impaired by her high level of anxiety 
and depression.  The examiner found that the veteran was not 
employable from a psychiatric standpoint secondary to the 
severity of her PTSD and depressive symptoms.  The veteran 
was diagnosed as having chronic and severe PTSD, major 
depressive disorder, and alcohol abuse secondary to her PTSD.  
She was given a GAF score of 48.  The veteran was found to 
have occupational and social impairment with deficiencies in 
most areas including work, school, family relations, 
judgment, thinking and mood related to her PTSD symptoms.  

Given the evidence as outlined above, the Board finds that 
the veteran is entitled to a 70 percent rating, but no more, 
for the entire period in question.  The veteran has 
consistently reported her PTSD symptoms as including panic 
attacks, hyperarousal, intrusive thoughts, depression, and 
these symptoms are confirmed by the clinical evidence of 
record.  The veteran's GAF score has varied from 45 to 55 
during this time frame-meaning from moderate to severe 
symptoms associated with her PTSD.  Additionally, the record 
reflects that the veteran was required to take leave from her 
employment, as well as placement on a personal improvement 
plan due to her work performance.  Her leave of absence was 
noted to be due to her PTSD and depressive symptoms.  
Further, she was noted to have overdosed on her prescription 
medications and alcohol in November 2003. 

The Board notes at this juncture that VA will handle cases 
affected by change in medical findings or diagnosis so as to 
produce the greatest degree of stability of disability 
evaluations consistent with the laws and regulations 
governing disability compensation and pension.  See 38 C.F.R. 
§ 3.344(a).

The veteran experiences occupational and social impairment, 
with deficiencies in most areas, such as work, school, family 
relations, judgment, thinking or mood. Although the veteran 
experienced some variation in PTSD symptomatology, her 
symptoms are most analogous to those associated with a 70 
percent rating.  Thus, in an effort to properly rate this 
veteran, the Board resolves all reasonable doubt in the 
veteran's favor and finds that she is entitled to a 70 
percent rating for her PTSD, effective April 30, 2003.  

The veteran is not, however, entitled to a rating in excess 
of 70 percent for her PTSD as there is no evidence of total 
occupational and social impairment with symptoms such as, 
gross impairment in thought processes or communication, 
persistent delusions or hallucinations, grossly inappropriate 
behavior, persistent danger of hurting self or others, 
intermittent inability to perform activities of daily living, 
or disorientation to time or place.  Thus, a rating in excess 
of 70 for the veteran's service-connected PTSD is denied.  


Residuals of total abdominal hysterectomy

The veteran seeks a rating in excess of 50 percent for her 
service-connected total hysterectomy, previously evaluated as 
endometriosis with pelvic adhesions.  The veteran underwent a 
total abdominal hysterectomy in April 2005 and was awarded a 
100 percent rating for the 3 months following the procedure.  

The veteran's disability is currently evaluated under 
Diagnostic Code 7617.  Diagnostic Code 7617 addresses 
complete removal of the uterus and both ovaries.  It provides 
a 100 percent evaluation for the initial three months after 
the complete removal of the uterus and both ovaries, and a 50 
percent evaluation thereafter.

A rating in excess of 50 percent is not available under any 
other provision of the rating schedule that is relevant to 
the postoperative residuals of a hysterectomy.  The Board has 
reviewed the rating schedule and finds no other Diagnostic 
Code that would provide a basis to grant a higher evaluation 
for this disorder.  In essence, the veteran currently has the 
highest possible schedular rating for a total hysterectomy 
three months following the surgery.  Consequently, a rating 
in excess of 50 percent for service-connected residuals of a 
hysterectomy is denied.  

Extraschedular considerations

The veteran does not currently assert that she is totally 
unemployable because of her service-connected PTSD or 
hysterectomy residuals, nor has she identified any specific 
factors which may be considered to be exceptional or unusual 
in light of VA's schedule of ratings.  The Board has been 
similarly unsuccessful in locating exceptional factors.  
Specifically, the veteran has not required frequent periods 
of hospitalization for treatment for these disabilities.  
Loss of industrial capacity is the principal factor in 
assigning schedular disability ratings.  See 38 C.F.R. §§ 
3.321(a) and 4.1.  38 C.F.R. § 4.1 specifically states, 
"Generally, the degrees of disability specified are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity of the several grades of disability."  See also 
Moyer v. Derwinski, 2 Vet. App. 289, 293 (1992) and Van Hoose 
v. Brown, 4 Vet. App. 361, 363 (1993) (noting that the 
disability rating itself is recognition that industrial 
capabilities are impaired).  

Therefore, because there is no evidence of the veteran 
requiring frequent periods of hospitalizations due to her 
PTSD and hysterectomy residuals, the Board finds that the 
evaluations currently assigned adequately reflect the 
clinically established impairment experienced by the veteran.  
In the absence of requisite factors, the criteria for 
submission for assignment of an extraschedular rating for 
this disability pursuant to 38 C.F.R. § 3.321(b)(1) are not 
satisfied.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  
Consequently, the Board will not refer this claim to the 
Director of Compensation and Pension for extraschedular 
review.


ORDER

A 70 percent rating for PTSD is granted as of April 30, 2003.  

A rating in excess of 70 percent for PTSD since April 30, 
2003, is denied.  

A rating in excess of 50 percent for residuals of total 
abdominal hysterectomy is denied.  



____________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


